             Case 20-81699                Doc 1-1         Filed 10/06/20 Entered 10/06/20 11:38:56                               Desc Redacted
                                                                 PDF Page 1 of 118

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF ILLINOIS

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Mauricio                                                         Marisol
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        A.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Luna                                                             Luna
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-3002                                                      xxx-xx-8192
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
            Case 20-81699              Doc 1-1         Filed 10/06/20 Entered 10/06/20 11:38:56                            Desc Redacted
                                                              PDF Page 2 of 118
Debtor 1   Mauricio A. Luna
Debtor 2   Marisol Luna                                                                              Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and     I have not used any business name or EINs.
     Employer Identification
     Numbers (EIN) you have DBA Luna Farm Equipment, Inc.
     used in the last 8 years DBA LGM Properties, LLC (XX-XXXXXXX)                                I have not used any business name or EINs.
                                 DBA Elite Farms
                                 FDBA ML Farms Inc. (XX-XXXXXXX)
     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 6318 East Route 72
                                 Stillman Valley, IL 61084
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Ogle
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 2
             Case 20-81699            Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                               Desc Redacted
                                                                PDF Page 3 of 118
Debtor 1    Mauricio A. Luna
Debtor 2    Marisol Luna                                                                                  Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
             Case 20-81699              Doc 1-1         Filed 10/06/20 Entered 10/06/20 11:38:56                                Desc Redacted
                                                               PDF Page 4 of 118
Debtor 1    Mauricio A. Luna
Debtor 2    Marisol Luna                                                                                   Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 4
             Case 20-81699               Doc 1-1          Filed 10/06/20 Entered 10/06/20 11:38:56                           Desc Redacted
                                                                 PDF Page 5 of 118
Debtor 1    Mauricio A. Luna
Debtor 2    Marisol Luna                                                                               Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
             Case 20-81699              Doc 1-1        Filed 10/06/20 Entered 10/06/20 11:38:56                                 Desc Redacted
                                                              PDF Page 6 of 118
Debtor 1    Mauricio A. Luna
Debtor 2    Marisol Luna                                                                                  Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Mauricio A. Luna                                              /s/ Marisol Luna
                                 Mauricio A. Luna                                                  Marisol Luna
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     October 6, 2020                                   Executed on     October 6, 2020
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
            Case 20-81699             Doc 1-1             Filed 10/06/20 Entered 10/06/20 11:38:56                             Desc Redacted
                                                                 PDF Page 7 of 118
Debtor 1   Mauricio A. Luna
Debtor 2   Marisol Luna                                                                                   Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ James E. Stevens                                               Date         October 6, 2020
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                James E. Stevens 3128256
                                Printed name

                                Barrick, Switzer, Long, Balsley & Van Evera, LLP
                                Firm name

                                6833 Stalter Drive
                                Rockford, IL 61108
                                Number, Street, City, State & ZIP Code

                                Contact phone     815/962-6611                               Email address         jstevens@bslbv.com
                                3128256 IL
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                 PDF Page 8 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                 PDF Page 9 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 10 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 11 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 12 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 13 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 14 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 15 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 16 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 17 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 18 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 19 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 20 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 21 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 22 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 23 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 24 of 118
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 25 of 118
              Case 20-81699                   Doc 1-1              Filed 10/06/20 Entered 10/06/20 11:38:56                                                      Desc Redacted
                                                                         PDF Page 26 of 118
 Fill in this information to identify your case:

 Debtor 1                   Mauricio A. Luna
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Marisol Luna
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                                         Check if this is an
                                                                                                                                                                    amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................      $            210,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................           $            141,324.28

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................      $            351,324.28

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                       $         1,813,186.35

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                             $            165,465.22

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                               $            769,904.63


                                                                                                                                     Your total liabilities $               2,748,556.20


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................                $               1,936.00

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                            $               8,701.75

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                        Desc Redacted
                                                                    PDF Page 27 of 118
 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                               Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $            165,465.22

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $                  0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            165,465.22




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 20-81699                         Doc 1-1                Filed 10/06/20 Entered 10/06/20 11:38:56                                     Desc Redacted
                                                                               PDF Page 28 of 118
 Fill in this information to identify your case and this filing:

 Debtor 1                    Mauricio A. Luna
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Marisol Luna
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      NORTHERN DISTRICT OF ILLINOIS

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

               No. Go to Part 2.

               Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        6318 East Route 72                                                             Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Stillman Valley                   IL        61084-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $210,000.00                $210,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Ogle                                                                           Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $210,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                          Desc Redacted
                                                                    PDF Page 29 of 118
 Debtor 1        Mauricio A. Luna
 Debtor 2        Marisol Luna                                                                                       Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Nissan                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Pathfinder                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2014                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $8,000.00                  $8,000.00
                                                                     (see instructions)



  3.2    Make:       Honda                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Motorcycle                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2001                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $1,200.00                  $1,200.00
                                                                     (see instructions)



  3.3    Make:                                                 Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:                                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:                                                       Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                                        Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Attached Exhibit "A". Vehicles,
         tools, office eqpmt are subject                             Check if this is community property                              $30,000.00                 $30,000.00
         to the Lien of Iowa Falls State                             (see instructions)

         Bank.


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $39,200.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household Goods and Furnishings                                                                                                   $500.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                      Desc Redacted
                                                                    PDF Page 30 of 118
 Debtor 1       Mauricio A. Luna
 Debtor 2       Marisol Luna                                                                        Case number (if known)

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Three (3) televisions
                                    Two (2) cell phones                                                                                            $700.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....



9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Pool Table                                                                                                     $200.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Wearing Apparel                                                                                                $400.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        No
        Yes. Describe.....



13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....



14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....




 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $1,800.00

Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 20-81699                              Doc 1-1                 Filed 10/06/20 Entered 10/06/20 11:38:56                                Desc Redacted
                                                                                   PDF Page 31 of 118
 Debtor 1         Mauricio A. Luna
 Debtor 2         Marisol Luna                                                                                                Case number (if known)


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                            Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash                                  $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                          Checking Account
                                              17.1.       Savings Account                         Bank                                                                 $800.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                             % of ownership:

                                                  Luna Farm, Inc. (Husband - 100%)
                                                  LGM Properties, LLC (Joint) (50%/50%)
                                                  Elite Farms, LLC (Husband) (100%)
                                                  M L Farm Systems, Inc. (Husband) (100%)                                          100%          %                         $0.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:




21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
Official Form 106A/B                                                                       Schedule A/B: Property                                                          page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
          Case 20-81699                       Doc 1-1         Filed 10/06/20 Entered 10/06/20 11:38:56                               Desc Redacted
                                                                    PDF Page 32 of 118
 Debtor 1         Mauricio A. Luna
 Debtor 2         Marisol Luna                                                                                Case number (if known)

        Yes. .....................                                          Institution name or individual:




23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...




26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...




27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...




 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......




30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
       No
Official Form 106A/B                                                   Schedule A/B: Property                                                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 20-81699                       Doc 1-1             Filed 10/06/20 Entered 10/06/20 11:38:56                                                    Desc Redacted
                                                                         PDF Page 33 of 118
 Debtor 1        Mauricio A. Luna
 Debtor 2        Marisol Luna                                                                                                    Case number (if known)

        Yes. Give specific information..




31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                                 Surrender or refund
                                                                                                                                                                   value:

                                             Transamerica Premier Life Ins. Co.
                                             (unpaid premium listed on schedules)                                     Marisol Luna                                             $7,424.28


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..




33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........




34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........




35. Any financial assets you did not already list
        No
        Yes. Give specific information..




 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................               $8,324.28


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.

       Yes. Go to line 38.


                                                                                                                                                                  Current value of the
                                                                                                                                                                  portion you own?
                                                                                                                                                                  Do not deduct secured
                                                                                                                                                                  claims or exemptions.

38. Accounts receivable or commissions you already earned
        No
        Yes. Describe.....




Official Form 106A/B                                                           Schedule A/B: Property                                                                                page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                         Desc Redacted
                                                                    PDF Page 34 of 118
 Debtor 1       Mauricio A. Luna
 Debtor 2       Marisol Luna                                                                            Case number (if known)


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
      No
        Yes. Describe.....


                                    Desks, Office furniture and computer
                                    Return to Iowa Falls State Bank                                                                         $2,000.00


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
     No
        Yes. Describe.....


                                    Autos and Trailers

                                    Return to Iowa Falls State Bank                                                                       $30,000.00


                                     tools return to Iowa Falls State Bank                                                                $30,000.00


                                    trailers return to Iowa Falls State Bank                                                              $30,000.00


41. Inventory
      No
        Yes. Describe.....


                                    inventory                                                                                                     $0.00


42. Interests in partnerships or joint ventures
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                       % of ownership:

                                                                                                                           %                      $0.00


43. Customer lists, mailing lists, or other compilations
      No.
      Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?


                 No
                 Yes. Describe.....




44. Any business-related property you did not already list
        No
        Yes. Give specific information.........




Official Form 106A/B                                                 Schedule A/B: Property                                                       page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 20-81699                       Doc 1-1              Filed 10/06/20 Entered 10/06/20 11:38:56                                                    Desc Redacted
                                                                          PDF Page 35 of 118
 Debtor 1         Mauricio A. Luna
 Debtor 2         Marisol Luna                                                                                                    Case number (if known)


 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
     for Part 5. Write that number here.....................................................................................................................              $92,000.00

 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.
                                                                                                                                                                   Current value of the
                                                                                                                                                                   portion you own?
                                                                                                                                                                   Do not deduct secured
                                                                                                                                                                   claims or exemptions.

47. Farm animals
     Examples: Livestock, poultry, farm-raised fish

        No
        Yes................



48. Crops—either growing or harvested

        No
        Yes. Give specific information.....



49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

        No
        Yes................



50. Farm and fishing supplies, chemicals, and feed

        No
        Yes................



51. Any farm- and commercial fishing-related property you did not already list

        No
        Yes. Give specific information.....




 52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
     for Part 6. Write that number here .....................................................................................................................


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........




Official Form 106A/B                                                            Schedule A/B: Property                                                                                page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy
           Case 20-81699                         Doc 1-1               Filed 10/06/20 Entered 10/06/20 11:38:56                                                 Desc Redacted
                                                                             PDF Page 36 of 118
 Debtor 1         Mauricio A. Luna
 Debtor 2         Marisol Luna                                                                                                          Case number (if known)



 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $210,000.00
 56. Part 2: Total vehicles, line 5                                                                           $39,200.00
 57. Part 3: Total personal and household items, line 15                                                       $1,800.00
 58. Part 4: Total financial assets, line 36                                                                   $8,324.28
 59. Part 5: Total business-related property, line 45                                                         $92,000.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $141,324.28               Copy personal property total        $141,324.28

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $351,324.28




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                PDF Page 37 of 118
              Case 20-81699                Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                             Desc Redacted
                                                                    PDF Page 38 of 118
 Fill in this information to identify your case:

 Debtor 1                 Mauricio A. Luna
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Marisol Luna
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      6318 East Route 72 Stillman Valley,                            $210,000.00                               $15,000.00      735 ILCS 5/12-901
      IL 61084 Ogle County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2014 Nissan Pathfinder                                           $8,000.00                                 $3,195.71     735 ILCS 5/12-1001(c)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2014 Nissan Pathfinder                                           $8,000.00                                 $1,772.29     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2001 Honda Motorcycle                                            $1,200.00                                 $1,200.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Household Goods and Furnishings                                     $500.00                                  $500.00     735 ILCS 5/12-1001(b)
      Line from Schedule A/B: 6.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                Desc Redacted
                                                                    PDF Page 39 of 118
 Debtor 1    Mauricio A. Luna
 Debtor 2    Marisol Luna                                                                                Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Three (3) televisions                                               $700.00                                   $700.00        735 ILCS 5/12-1001(b)
     Two (2) cell phones
     Line from Schedule A/B: 7.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Pool Table                                                          $200.00                                   $200.00        735 ILCS 5/12-1001(b)
     Line from Schedule A/B: 9.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wearing Apparel                                                     $400.00                                   $400.00        735 ILCS 5/12-1001(a)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Transamerica Premier Life Ins. Co.                               $7,424.28                                  $7,424.28        215 ILCS 5/238
     (unpaid premium listed on
     schedules)                                                                            100% of fair market value, up to
     Beneficiary: Marisol Luna                                                             any applicable statutory limit
     Line from Schedule A/B: 31.1


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 20-81699                   Doc 1-1         Filed 10/06/20 Entered 10/06/20 11:38:56                                     Desc Redacted
                                                                    PDF Page 40 of 118
 Fill in this information to identify your case:

 Debtor 1                   Mauricio A. Luna
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Marisol Luna
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Bayview                                  Describe the property that secures the claim:               $198,443.00               $210,000.00                     $0.00
         Creditor's Name                          6318 East Route 72 Stillman Valley,
                                                  IL 61084 Ogle County
         P.O. Box 4425
                                                  As of the date you file, the claim is: Check all that
         Coral Gables, FL                         apply.
         33146-4425                                   Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

 Date debt was incurred          2004                      Last 4 digits of account number        2043




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case 20-81699                      Doc 1-1           Filed 10/06/20 Entered 10/06/20 11:38:56                                 Desc Redacted
                                                                      PDF Page 41 of 118
 Debtor 1 Mauricio A. Luna                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Marisol Luna
               First Name                  Middle Name                      Last Name


                                                                                                                                                     $1,454,198.0
 2.2     Iowa Falls State Bank                                                                                    $1,484,198.00         $30,000.00
                                                    Describe the property that secures the claim:                                                               0
         Creditor's Name                            Attached Exhibit "A". Vehicles,
                                                    tools, office eqpmt are subject to
         501 12th Avenue                            the Lien of Iowa Falls State Bank.
                                                    As of the date you file, the claim is: Check all that
         Suite 202                                  apply.
         Coralville, IA 52241                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number


 2.3     IRS                                        Describe the property that secures the claim:                   $115,990.12        $210,000.00    $104,433.12
         Creditor's Name                            6318 East Route 72 Stillman Valley,
                                                    IL 61084 Ogle County
                                                    As of the date you file, the claim is: Check all that
                                                    apply.
                                                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   Federal Tax Lien
       community debt

 Date debt was incurred                                      Last 4 digits of account number


         Nissan Motor
 2.4                                                                                                                   $3,032.00         $8,000.00             $0.00
         Acceptance                                 Describe the property that secures the claim:
         Creditor's Name                            2014 Nissan Pathfinder

                                                    As of the date you file, the claim is: Check all that
         PO Box 660360                              apply.
         Dallas, TX 75266                                Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case 20-81699                      Doc 1-1           Filed 10/06/20 Entered 10/06/20 11:38:56                                  Desc Redacted
                                                                      PDF Page 42 of 118
 Debtor 1 Mauricio A. Luna                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Marisol Luna
               First Name                  Middle Name                      Last Name


 2.5     TD Auto Finance                            Describe the property that secures the claim:                    $11,523.23             $0.00        $11,523.23
         Creditor's Name                            Jeep repossessed

                                                    As of the date you file, the claim is: Check all that
         P.O. Box 16040                             apply.
         Lewiston, ME 04243-9521                         Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred                                      Last 4 digits of account number         7476


   Add the dollar value of your entries in Column A on this page. Write that number here:                                 $1,813,186.35
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                $1,813,186.35

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 20-81699                Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                        Desc Redacted
                                                                    PDF Page 43 of 118
 Fill in this information to identify your case:

 Debtor 1                     Mauricio A. Luna
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Marisol Luna
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                           Check if this is an
                                                                                                                                                      amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          Department of the Treasury                             Last 4 digits of account number       5423               $6,127.64         $6,127.64                   $0.00
              Priority Creditor's Name
              Internal Revenue Service                               When was the debt incurred?
              Ogden, UT 84201-0045
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:

              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No                                                        Other. Specify
              Yes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              21001                                           Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                   Desc Redacted
                                                                    PDF Page 44 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                     Case number (if known)

 2.2      Illinois Department of Revenue                             Last 4 digits of account number     9939                  $540.02      $540.02               $0.00
          Priority Creditor's Name
          c/o Transworld Sytems Inc.                                 When was the debt incurred?
          150 N. Field Dr. Ste 200
          Lake Forest, IL 60045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Tax Lien filed as Doc No. 2201193

                                                                                                                           $118,322.5
 2.3      IRS                                                        Last 4 digits of account number     2017                       2    $118,322.52              $0.00
          Priority Creditor's Name
          Department of the Treasury                                 When was the debt incurred?
          Cincinnati, OH 45999
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes


 2.4      IRS                                                        Last 4 digits of account number     2016              $27,804.86     $27,804.86              $0.00
          Priority Creditor's Name
          Department of the Treasury                                 When was the debt incurred?
          Holtsville, NY 11742
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                           Desc Redacted
                                                                     PDF Page 45 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                     Case number (if known)

 2.5        IRS                                                      Last 4 digits of account number     2018               $12,670.18             $12,670.18                    $0.00
            Priority Creditor's Name
            Department of the Treasury                               When was the debt incurred?
            Cincinnati, OH 45999
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes



 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1        ADVANCED DOOR SYSTEMS                                      Last 4 digits of account number                                                                    $1,466.66
            Nonpriority Creditor's Name
            605 EAST J STREET SUITE 100                                When was the debt incurred?
            Forest City, IA 50436
            Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

                 Debtor 1 only                                             Contingent
                 Debtor 2 only                                             Unliquidated
                 Debtor 1 and Debtor 2 only                                Disputed
                 At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

                Check if this claim is for a community                     Student loans
            debt                                                          Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                            report as priority claims

                 No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                            INVOICES NOS. 9325 AND 9339
                 Yes                                                       Other. Specify   REMBRANDT FOODS




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 3 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 46 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.2      ADVANCED DOOR SYSTEMS                                      Last 4 digits of account number                                                        $1,466.66
          Nonpriority Creditor's Name
          605 EAST J STREET SUITE 100                                When was the debt incurred?
          Forest City, IA 50436
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         INVOICES NOS. 9325 AND 9339
              Yes                                                       Other. Specify   REMBRANDT FOODS


 4.3      ADVANCED DOOR SYSTEMS                                      Last 4 digits of account number                                                        $1,466.66
          Nonpriority Creditor's Name
          605 EAST J STREET SUITE 100                                When was the debt incurred?
          Forest City, IA 50436
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         INVOICES NOS. 9325 AND 9339
              Yes                                                       Other. Specify   REMBRANDT FOODS


 4.4      Afni, Inc.                                                 Last 4 digits of account number       1201;9701                                          $257.56
          Nonpriority Creditor's Name
          404 Brock Drive                                            When was the debt incurred?
          PO Box 3517
          Bloomington, IL 61702-3517
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 47 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.5      AG PROPERTY SOLUTIONS                                      Last 4 digits of account number                                                     $210,248.55
          Nonpriority Creditor's Name
          3826 460TH AVENUE                                          When was the debt incurred?
          Emmetsburg, IA 50536
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6      AG PROPERTY SOLUTIONS                                      Last 4 digits of account number                                                     $210,248.55
          Nonpriority Creditor's Name
          3826 460TH AVENUE                                          When was the debt incurred?
          Emmetsburg, IA 50536
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      AGRILAND FS, INC.                                          Last 4 digits of account number       0824                                             $2,590.28
          Nonpriority Creditor's Name
          421 NO. 10TH STREET                                        When was the debt incurred?
          Winterset, IA 50273
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 48 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.8      AIRGAS USA, LLC                                            Last 4 digits of account number       2244                                               $687.98
          Nonpriority Creditor's Name
          POB 734672                                                 When was the debt incurred?
          Dallas, TX 75373
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9      Ally Financial                                             Last 4 digits of account number                                                      $14,304.00
          Nonpriority Creditor's Name
          PO Box 380901                                              When was the debt incurred?
          Minneapolis, MN 55438-0901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection/Charge-off


 4.1
 0        Amazon Prime                                               Last 4 digits of account number       7019                                           $11,928.45
          Nonpriority Creditor's Name
          P.O. Box 1423                                              When was the debt incurred?
          Charlotte, NC 28201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 49 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.1
 1        American Business Coalition                                Last 4 digits of account number       0530                                               $459.01
          Nonpriority Creditor's Name
          16576 Wild Horse Creek Road                                When was the debt incurred?
          Chesterfield, MO 63017
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Association Dues


 4.1
 2        Armando Triana                                             Last 4 digits of account number                                                      $30,500.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?

          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 3        Avera Medical Group                                        Last 4 digits of account number       4431                                               $104.00
          Nonpriority Creditor's Name
          P.O. Box 86370                                             When was the debt incurred?
          Sioux Falls, SD 57118-6370
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 50 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.1      BALANCED HEALTHCARE
 4        RECEIVABLES                                                Last 4 digits of account number       5058                                             $1,199.35
          Nonpriority Creditor's Name
          POB 9577                                                   When was the debt incurred?
          Manchester, NH 03108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BATES COUNTY MEMORIAL HOSPTAIL


 4.1
 5        BCMA                                                       Last 4 digits of account number       6575                                                   $0.00
          Nonpriority Creditor's Name
          15755 W. ROGERS DRIVE, SUITE                               When was the debt incurred?
          200
          POB 51057
          New Berlin, WI 53151
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   2890.86


 4.1
 6        Beach House Center for Recovery                            Last 4 digits of account number       4960                                           $21,350.00
          Nonpriority Creditor's Name
          13211 US Highway 1                                         When was the debt incurred?
          Juno Beach, FL 33408
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 51 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.1
 7        Best Buy Citibank                                          Last 4 digits of account number       7457                                             $2,000.00
          Nonpriority Creditor's Name
          P.O. Box 8009                                              When was the debt incurred?
          Phoenix, AZ 85062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 8        Brookings Health System                                    Last 4 digits of account number       1260                                             $1,142.95
          Nonpriority Creditor's Name
          300 22nd Avenue                                            When was the debt incurred?           3/20/2019
          Brookings, SD 57006-2496
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 9        Burch Dental - North Main                                  Last 4 digits of account number       9760                                             $1,613.25
          Nonpriority Creditor's Name
          3914 North Main Street                                     When was the debt incurred?           1/23/2020
          Rockford, IL 61103-1673
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Dental




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 52 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.2
 0        Byron Daig Rad                                             Last 4 digits of account number       7410                                                 $34.93
          Nonpriority Creditor's Name
          % Convergent Healthcare                                    When was the debt incurred?
          Recoveries
          P.O. Box 6209
          Champaign, IL 61826-6209
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 1        C2C RESOURCES, LLC                                         Last 4 digits of account number                                                        $2,496.50
          Nonpriority Creditor's Name
          56 PERIMETER CENTER EAST, STE                              When was the debt incurred?
          100
          Atlanta, GA 30346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 2        Capital One                                                Last 4 digits of account number       6626                                               $663.32
          Nonpriority Creditor's Name
          P.O. Box 6492                                              When was the debt incurred?
          Carol Stream, IL 60197-6492
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 53 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.2
 3        Capital One                                                Last 4 digits of account number       1987                                             $4,220.05
          Nonpriority Creditor's Name
          P.O. Box 6492                                              When was the debt incurred?
          Carol Stream, IL 60197-6492
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 4        Capital One Bank                                           Last 4 digits of account number                                                        $2,674.00
          Nonpriority Creditor's Name
          P.O. Box 30281                                             When was the debt incurred?
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 5        CareCredit/Synchrony Bank                                  Last 4 digits of account number       5578                                           $11,736.00
          Nonpriority Creditor's Name
          P.O. Box 960061                                            When was the debt incurred?
          Orlando, FL 32896-0061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 54 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.2
 6        CEP America IL LLP                                         Last 4 digits of account number       2731                                                 $72.70
          Nonpriority Creditor's Name
          P.O. Box 582663                                            When was the debt incurred?           1/29/2020
          Modesto, CA 95358-0070
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 7        Chase Cardmember Service                                   Last 4 digits of account number       0892                                               $500.00
          Nonpriority Creditor's Name
          PO Box 15298                                               When was the debt incurred?
          Wilmington, DE 19850-5298
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.2
 8        Chase Cardmember Services                                  Last 4 digits of account number       7019                                               $667.00
          Nonpriority Creditor's Name
          P.O. Box 15548                                             When was the debt incurred?
          Wilmington, DE 19886-5548
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 55 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.2
 9        CITIBANK                                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          C/O BLITT AND GAINES, P,C.                                 When was the debt incurred?
          775 CORPORATE WOODS
          PARKWAY
          Vernon Hills, IL 60061
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 0        Client Services, Inc.                                      Last 4 digits of account number       0394                                             $3,360.20
          Nonpriority Creditor's Name
          3451 Harry Truman Boulevard                                When was the debt incurred?
          St. Charles, MO 63301-4047
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Best Buy VISA


 4.3
 1        Client Services, Inc.                                      Last 4 digits of account number       9293                                           $11,736.74
          Nonpriority Creditor's Name
          3451 Harry Truman Boulevard                                When was the debt incurred?
          St. Charles, MO 63301-4047
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 56 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.3
 2        COMCAST                                                    Last 4 digits of account number       3186                                               $287.52
          Nonpriority Creditor's Name
          POB 70219                                                  When was the debt incurred?
          Philadelphia, PA 19176
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3      CONSTAR FINANCIAL SERVICES,
 3        LLC                                                        Last 4 digits of account number       7201                                           $14,304.58
          Nonpriority Creditor's Name
          10400 NO. 25TH SUITE 100                                   When was the debt incurred?
          Phoenix, AZ 85021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.3                                                                                                       OSF
 4        Convergent Healthcare, Inc.                                Last 4 digits of account number       Healthcare                                       $1,504.00
          Nonpriority Creditor's Name
          121 NE Jefferson Street                                    When was the debt incurred?
          Suite 100
          Peoria, IL 61602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 57 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

                                                                                                           Rockford
 4.3                                                                                                       Urological
 5        Creditors Protection Service                               Last 4 digits of account number       Assoc.                                             $476.00
          Nonpriority Creditor's Name
          206 W. State Street                                        When was the debt incurred?
          Rockford, IL 61101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



                                                                                                           Rockford
 4.3                                                                                                       Anesthesiol
 6        Creditors Protection Service                               Last 4 digits of account number       ogists                                           $2,020.00
          Nonpriority Creditor's Name
          206 W. State Street                                        When was the debt incurred?
          Rockford, IL 61101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3
 7        CUSTOM SERVICE CRANE, INC.                                 Last 4 digits of account number                                                        $6,466.63
          Nonpriority Creditor's Name
          POB 267                                                    When was the debt incurred?
          Fisher, IL 61843
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 58 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.3      DIVERSIFIED ADJUSTMENT
 8        SERVICE, INC                                               Last 4 digits of account number       3103                                           $36,139.74
          Nonpriority Creditor's Name
          600 COON RAPIDS BLVD.                                      When was the debt incurred?
          Minneapolis, MN 55433
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   U.S. CELLULAR


 4.3
 9        Envision                                                   Last 4 digits of account number       4028                                                 $75.87
          Nonpriority Creditor's Name
          IHC SwedishAmerican ER PH, LLC                             When was the debt incurred?           1/29/2020
          P.O. Box 80274
          Philadelphia, PA 19101-1274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.4
 0        EQUIPMENT DEPOT OF ILLINOIS                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          C/O RICHARD J. WALLACE, III                                When was the debt incurred?
          500 N. AKARD ST., SUITE 2700
          Dallas, TX 75201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 59 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.4
 1        FIRESTONE                                                  Last 4 digits of account number       8822                                               $994.99
          Nonpriority Creditor's Name
          200 4TH AVENUE SOUTH, SUITE                                When was the debt incurred?
          100
          Nashville, TN 37201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 2        FORKLIFTS OF MINNESOTA, INC.                               Last 4 digits of account number       1082                                             $3,013.88
          Nonpriority Creditor's Name
          2201 W. 94TH STREET                                        When was the debt incurred?
          Minneapolis, MN 55431
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 3        Freedom Chase Credit Card                                  Last 4 digits of account number       892                                              $4,500.00
          Nonpriority Creditor's Name
          P.O. Box 15548                                             When was the debt incurred?
          Wilmington, DE 19886
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 60 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.4
 4        Gardens Physical Medicine                                  Last 4 digits of account number       0296                                                 $64.51
          Nonpriority Creditor's Name
          4383 Northlake Blvd, Suite 309                             When was the debt incurred?           5/14/2018
          Palm Beach Gardens, FL
          33410-6253
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.4
 5        GM FINANCIAL                                               Last 4 digits of account number       6957                                             $8,038.10
          Nonpriority Creditor's Name
          POB 182963                                                 When was the debt incurred?
          Arlington, TX 76096
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         DEFICIENCY BALANCE REPOSSESSED
                                                                                         2017 CHEVROLET EXPRESS PASSENGER
              Yes                                                       Other. Specify   CAR


 4.4
 6        Greensky                                                   Last 4 digits of account number       1599                                             $2,558.91
          Nonpriority Creditor's Name
          P.O. Box 71215                                             When was the debt incurred?
          Charlotte, NC 28272-1215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 61 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.4
 7        Home Depot                                                 Last 4 digits of account number       2384                                             $4,000.00
          Nonpriority Creditor's Name
          P.O. Box 78011                                             When was the debt incurred?
          Phoenix, AZ 85062-8011
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4
 8        Hulsebus Chiropractic Clinic of Byr                        Last 4 digits of account number       3241                                                 $78.80
          Nonpriority Creditor's Name
          105 S. LaFayette                                           When was the debt incurred?           2/29/2020
          Byron, IL 61010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.4
 9        Illinois Pathologist Services LLC                          Last 4 digits of account number       1801                                               $116.00
          Nonpriority Creditor's Name
          P.O. Box 775925                                            When was the debt incurred?
          Chicago, IL 60677-5925
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 62 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.5
 0        Integrated HomeCare Services                               Last 4 digits of account number       2018                                             $1,793.42
          Nonpriority Creditor's Name
          5027 Harrison Avenue                                       When was the debt incurred?
          Rockford, IL 61108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.5
 1        IOWA FALLS STATE BANK                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          C/O STEPHEN H. LOCHER                                      When was the debt incurred?
          666 WALNUT ST., SUITE 2000
          Des Moines, IA 50309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 2        JPMCB Card Services                                        Last 4 digits of account number                                                      $11,928.00
          Nonpriority Creditor's Name
          POB 15369                                                  When was the debt incurred?
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 63 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.5
 3        LDC COLLECTION SYSTEMS                                     Last 4 digits of account number                                                            $40.00
          Nonpriority Creditor's Name
          POB 10579                                                  When was the debt incurred?
          Rockville, MD 20849
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   SPEEDING TICKET


 4.5
 4        LESTER BUILDINGS, LLC                                      Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          C/O BRIAN P. RICKERT                                       When was the debt incurred?
          666 GRAND AVE., SUITE 2000
          Des Moines, IA 50309
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 5        Macy's                                                     Last 4 digits of account number       9733                                               $500.61
          Nonpriority Creditor's Name
          P.O. Box 9001094                                           When was the debt incurred?
          Louisville, KY 40290-1094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 64 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.5
 6        MATHESON TRI-GAS, INC.                                     Last 4 digits of account number       5824                                               $134.02
          Nonpriority Creditor's Name
          DEPT 3028                                                  When was the debt incurred?
          POB 123028
          Dallas, TX 75312
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 7        MC CARTHY BURGESS & WOLFF                                  Last 4 digits of account number       7061                                             $1,944.13
          Nonpriority Creditor's Name
          THE MB & W BUILDIJG                                        When was the debt incurred?
          26000 CANNON ROAD
          Bedford, OH 44146
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 8        Medical Guardian                                           Last 4 digits of account number       8952                                               $539.40
          Nonpriority Creditor's Name
          1818 Market Street, Suite 1200                             When was the debt incurred?
          Philadelphia, PA 19103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 65 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.5
 9        Michael Di Domenico                                        Last 4 digits of account number       8657                                               $613.77
          Nonpriority Creditor's Name
          P.O. Box 472                                               When was the debt incurred?
          Northbrook, IL 60065-0472
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.6
 0        Midland States Bank                                        Last 4 digits of account number                                                        $1,750.00
          Nonpriority Creditor's Name
          1797 NE EX                                                 When was the debt incurred?
          Atlanta, GA 30329
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   GS Loan


 4.6      MILLER BRADFORD & RISEBERG,
 1        INC.                                                       Last 4 digits of account number                                                        $3,382.03
          Nonpriority Creditor's Name
          W250 N6851 HWY 164                                         When was the debt incurred?
          POB 904
          Sussex, WI 53089
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 66 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.6      MISISSIPPI WELDERS SUPPLY CO.,
 2        INC.                                                       Last 4 digits of account number       5853                                               $313.44
          Nonpriority Creditor's Name
          2343 172ND AVENUE                                          When was the debt incurred?
          Decorah, IA 52101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CYLINDER


 4.6
 3        NICOR GAS                                                  Last 4 digits of account number       2576                                             Unknown
          Nonpriority Creditor's Name
          POB 5407                                                   When was the debt incurred?
          Carol Stream, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         SERVICE ADDRESS: 5280 11TH STREET
              Yes                                                       Other. Specify   ROCKFORD, IL


 4.6      OHIO BUEAU OF WORKER'S
 4        COMPENSATION                                               Last 4 digits of account number                                                          $603.59
          Nonpriority Creditor's Name
          THE WILLIAM GREEN BUILDING                                 When was the debt incurred?
          30 W. SPRING STREET
          Columbus, OH 43215
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 67 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.6
 5        OSF Healthcare System                                      Last 4 digits of account number       5879                                             $1,829.33
          Nonpriority Creditor's Name
          7978 Solution Center                                       When was the debt incurred?
          Chicago, IL 60677-7009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.6
 6        OSF Healthcare System                                      Last 4 digits of account number       5286                                             $1,990.62
          Nonpriority Creditor's Name
          7978 Solution Center                                       When was the debt incurred?
          Chicago, IL 60677-7009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 7        OSF St. Anthony Medical Center                             Last 4 digits of account number       7540                                               $442.60
          Nonpriority Creditor's Name
          121 NE Jefferson St., Suite 100                            When was the debt incurred?
          Peoria, IL 61602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 68 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.6      PAPER RECOVERY SERVICE
 8        CORPORATION                                                Last 4 digits of account number                                                          $455.00
          Nonpriority Creditor's Name
          7972 CREST HILLS DRIVE                                     When was the debt incurred?
          Loves Park, IL 61111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.6      PAYCHECK PROTECTION
 9        PROGRAM                                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          U.S SMALL BUSINESS                                         When was the debt incurred?
          ADMINISTRATIONN
          409 3RD ST., SW
          Washington, DC 20416
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 0        PayPal Credit                                              Last 4 digits of account number       1032                                             $7,212.59
          Nonpriority Creditor's Name
          c/o Synchrony Bank                                         When was the debt incurred?
          P.O. Box 965004
          Orlando, FL 32896-5004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 69 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.7
 1        Pier 1 Imports                                             Last 4 digits of account number       2333                                               $941.00
          Nonpriority Creditor's Name
          Comenity-Pier 1 Imports                                    When was the debt incurred?
          PO Box 659617
          San Antonio, TX 78265-9617
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7      PLATTE RIVER INSURANCE
 2        COMPANY                                                    Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          POB 5900                                                   When was the debt incurred?
          Madison, WI 53705
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 3        PNC Bank                                                   Last 4 digits of account number       9032                                           $12,759.95
          Nonpriority Creditor's Name
          PO Box 856177                                              When was the debt incurred?
          Louisville, KY 40285-6177
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 70 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.7
 4        PNC Bank                                                   Last 4 digits of account number       1992                                           $14,853.00
          Nonpriority Creditor's Name
          PO Box 856177                                              When was the debt incurred?
          Louisville, KY 40285-6177
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7
 5        PRAXAIR DISTRIBUTION, INC.                                 Last 4 digits of account number       1175                                                 $80.09
          Nonpriority Creditor's Name
          DEPT CH 10660                                              When was the debt incurred?
          Palatine, IL 60055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 6        PRAXAIR DISTRIBUTION, INC.                                 Last 4 digits of account number       1946                                               $361.24
          Nonpriority Creditor's Name
          DEPT CH 10660                                              When was the debt incurred?
          Palatine, IL 60055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 71 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.7
 7        PRYOR LEARNING SOLUTIONS                                   Last 4 digits of account number                                                          $299.00
          Nonpriority Creditor's Name
          POB 219468                                                 When was the debt incurred?
          Kansas City, MO 64121
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   RENEWAL FEE


 4.7
 8        Radiology Consultants of Rockford                          Last 4 digits of account number       3151;3532                                          $441.34
          Nonpriority Creditor's Name
          39020 Eagle Way                                            When was the debt incurred?
          Chicago, IL 60678-1390
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.7
 9        RAVELING, INC.                                             Last 4 digits of account number                                                        $9,232.60
          Nonpriority Creditor's Name
          POB 35                                                     When was the debt incurred?
          Melvin, IA 51350
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   MISC. CHARGES




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 72 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.8
 0        RENT-ALL, INC.                                             Last 4 digits of account number       3276                                             $3,506.31
          Nonpriority Creditor's Name
          130 22ND ST NE                                             When was the debt incurred?
          Sioux Center, IA 51250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 1        Rockford Anesthesiologist Assoc.                           Last 4 digits of account number       7529                                               $450.00
          Nonpriority Creditor's Name
          P.O. Box 4569                                              When was the debt incurred?           1/13/2020
          Rockford, IL 61110-4569
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.8
 2        Rockford Assoc Clinical Pathology                          Last 4 digits of account number       3476                                                 $47.50
          Nonpriority Creditor's Name
          P.O. Box 88087                                             When was the debt incurred?
          Chicago, IL 60680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 73 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.8      Rockford Eye and Laser Center,
 3        LTD                                                        Last 4 digits of account number       4817                                                 $62.11
          Nonpriority Creditor's Name
          6785 Weaver Road, Suite 2C                                 When was the debt incurred?
          Rockford, IL 61114-8057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.8
 4        Rockford Radiology Associates PC                           Last 4 digits of account number       6361                                                 $18.03
          Nonpriority Creditor's Name
          P.O. Box 1790                                              When was the debt incurred?
          Brookfield, WI 53008
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 5        Royal Holiday Club                                         Last 4 digits of account number       8321                                             $2,236.18
          Nonpriority Creditor's Name
          9500 South Dadeland Blvd. Suite                            When was the debt incurred?
          310
          Miami, FL 33156
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 74 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.8
 6        RR Simmons DDS                                             Last 4 digits of account number       0010                                                 $80.80
          Nonpriority Creditor's Name
          924 S 1st                                                  When was the debt incurred?           2019
          Box 488
          Broken Bow, NE 68822-0488
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Dental


 4.8
 7        SANFORD HEALTH                                             Last 4 digits of account number                                                        $1,056.00
          Nonpriority Creditor's Name
          POB 5070                                                   When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.8
 8        SANFORD HEALTH                                             Last 4 digits of account number                                                            $49.95
          Nonpriority Creditor's Name
          POB 5070                                                   When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 75 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.8
 9        SMM Associates                                             Last 4 digits of account number       8887                                                 $94.46
          Nonpriority Creditor's Name
          800 Pencader Drive                                         When was the debt incurred?
          Newark, DE 19702
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 0        Sound Physicians of Illinois LLC                           Last 4 digits of account number       DP15                                               $103.33
          Nonpriority Creditor's Name
          P.O. Box 743522                                            When was the debt incurred?
          Los Angeles, CA 90074-3522
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.9
 1        Southerm Carlson, Inc.                                     Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          c/o Brady H. Godbout                                       When was the debt incurred?
          One Pacific Place 1125 So. 103rd St
          Omaha, NE 68124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 76 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.9
 2        STANLEY BLACK & DECKER                                     Last 4 digits of account number       0235                                             $1,667.68
          Nonpriority Creditor's Name
          701 E. JOPPA ROAD                                          When was the debt incurred?
          Towson, MD 21286
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 3        Summit Radiology, LLC                                      Last 4 digits of account number       1433                                               $934.00
          Nonpriority Creditor's Name
          520 E 22nd Street                                          When was the debt incurred?
          Lombard, IL 60148
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.9
 4        Swedish American Health Systems                            Last 4 digits of account number       1342                                               $205.06
          Nonpriority Creditor's Name
          Box 78866                                                  When was the debt incurred?
          Milwaukee, WI 53278-8866
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 77 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.9
 5        SwedishAmerican                                            Last 4 digits of account number       1342                                             $4,691.26
          Nonpriority Creditor's Name
          P.O. Box 78627                                             When was the debt incurred?
          Milwaukee, WI 53278-8627
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.9      TAX MANAGEMENT
 6        CONSULTANTS, INC.                                          Last 4 digits of account number                                                      $18,279.63
          Nonpriority Creditor's Name
          5300 MAIN STREET                                           When was the debt incurred?
          Downers Grove, IL 60515
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PROFESSIONAL SERVICES


 4.9
 7        TransAmerica                                               Last 4 digits of account number       0540                                               $231.00
          Nonpriority Creditor's Name
          4333 Edgewood Rd NE                                        When was the debt incurred?
          Cedar Rapids, IA 52499
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 78 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.9
 8        TransAmerica Premier Life Ins                              Last 4 digits of account number       5667                                             $1,176.00
          Nonpriority Creditor's Name
          6400 C St. SW                                              When was the debt incurred?
          Cedar Rapids, IA 52499
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Insurance


 4.9
 9        Transworld Systems Inc.                                    Last 4 digits of account number       9939                                               $540.02
          Nonpriority Creditor's Name
          150 N. Field Drive, Suite. 200                             When was the debt incurred?
          Lake Forest, IL 60045
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 00       TRS Recovery Services, Inc.                                Last 4 digits of account number       6302                                               $744.05
          Nonpriority Creditor's Name
          1600 Terrell Mill Rd                                       When was the debt incurred?
          Marietta, GA 30067
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   44200364426299




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 79 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.1
 01       U.S. CELLULAR                                              Last 4 digits of account number       9913                                           $20,121.55
          Nonpriority Creditor's Name
          DEPT. 0205                                                 When was the debt incurred?
          Palatine, IL 60055
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 02       United Rental North America                                Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          c/o Adam Rutstein                                          When was the debt incurred?
          6160 North Cicero Ave., Suie 650
          Chicago, IL 60646
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 03       Vengroff Williams, Inc.                                    Last 4 digits of account number       1449                                               $128.43
          Nonpriority Creditor's Name
          P.O. Box 4155                                              When was the debt incurred?
          Sarasota, FL 34230
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   U-Haul Overtime




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-81699                   Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                       Desc Redacted
                                                                    PDF Page 80 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 4.1
 04        WELDSTAR COMPANY                                          Last 4 digits of account number                                                            $98.89
           Nonpriority Creditor's Name
           POB 1150                                                  When was the debt incurred?
           Aurora, IL 60507
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PROPANE CYLINDER


 4.1
 05        WELDSTAR COMPANY                                          Last 4 digits of account number                                                          $392.14
           Nonpriority Creditor's Name
           POB 1150                                                  When was the debt incurred?
           Aurora, IL 60507
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   PROPANE CYLINDER


 4.1
 06        WOODS AITKEN                                              Last 4 digits of account number       1625                                             $2,714.60
           Nonpriority Creditor's Name
           8055 E. TUFTS AVENUE, SUITE 525                           When was the debt incurred?
           Denver, CO 80237
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                         Desc Redacted
                                                                    PDF Page 81 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AAA Collections, Inc.                                         Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3500 South First Avenue, Suite 100                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 881
 Sioux Falls, SD 57101-0881
                                                               Last 4 digits of account number                  5470

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Accounts Management, Inc.                                     Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1843                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Sioux Falls, SD 57101
                                                               Last 4 digits of account number                  3199

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ARS National Services                                         Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 469100                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Escondido, CA 92046-9100
                                                               Last 4 digits of account number                  8887

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bruck Law Offices, S.C.                                       Line 4.95 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 322 East Michigan Street                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Milwaukee, WI 53202
                                                               Last 4 digits of account number                  7522

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CAPSPECIALTY                                                  Line 4.72 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2121 NORTH CALIFORNIA BLVD.,                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 STE30C
 Walnut Creek, CA 94596
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CITY OF GAITHERS BURG                                         Line 4.53 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 POB 10579                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Rockville, MD 20849
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Healthcare Recoveries                              Line 4.65 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 6209                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Champaign, IL 61826-6209
                                                               Last 4 digits of account number                  0272

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Collection Services                                    Line 4.74 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 725 Canton Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Norwood, MA 02062
                                                               Last 4 digits of account number                  2953

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 NFP PROPERTY & CASULATY                                       Line 4.72 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8201 NO. HAYDEN RD.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85258
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RMP, LLC                                                      Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 630844                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Cincinnati, OH 45263-0844
                                                               Last 4 digits of account number                  7269

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Simm Associates, Inc.                                         Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 POB 7526                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Newark, DE 19714-7526
                                                               Last 4 digits of account number                  8887

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 39 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
           Case 20-81699                   Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                         Desc Redacted
                                                                    PDF Page 82 of 118
 Debtor 1 Mauricio A. Luna
 Debtor 2 Marisol Luna                                                                                   Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 SRA Associates                                                Line 4.73 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 112 W. Park Drive, Suite 200                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Mount Laurel, NJ 08054
                                                               Last 4 digits of account number                    8888

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 TELLER LEVIT & SILVERTRUST,                                   Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.C.                                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 19 SO. LASALLE STREET, SUITE
 701
 Chicago, IL 60603
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates                                        Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 59003                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Knoxville, TN 37950-9003
                                                               Last 4 digits of account number                    2022

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wakefield & Associates Inc                                    Line 4.86 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 248                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Morgan, CO 80701
                                                               Last 4 digits of account number                    ZEO3

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                  165,465.22
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                        0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                        0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                  165,465.22

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  769,904.63

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  769,904.63




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 40 of 40
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 20-81699                 Doc 1-1             Filed 10/06/20 Entered 10/06/20 11:38:56                           Desc Redacted
                                                                      PDF Page 83 of 118
 Fill in this information to identify your case:

 Debtor 1                  Mauricio A. Luna
                           First Name                         Middle Name              Last Name

 Debtor 2                  Marisol Luna
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
              Case 20-81699                   Doc 1-1              Filed 10/06/20 Entered 10/06/20 11:38:56                 Desc Redacted
                                                                         PDF Page 84 of 118
 Fill in this information to identify your case:

 Debtor 1                   Mauricio A. Luna
                            First Name                            Middle Name       Last Name

 Debtor 2                   Marisol Luna
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
             Case 20-81699             Doc 1-1       Filed 10/06/20 Entered 10/06/20 11:38:56                            Desc Redacted
                                                           PDF Page 85 of 118


Fill in this information to identify your case:

Debtor 1                      Mauricio A. Luna

Debtor 2                      Marisol Luna
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF ILLINOIS

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
        Case 20-81699               Doc 1-1       Filed 10/06/20 Entered 10/06/20 11:38:56                                   Desc Redacted
                                                        PDF Page 86 of 118

Debtor 1   Mauricio A. Luna
Debtor 2   Marisol Luna                                                                          Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $               0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $               0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $               0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $               0.00
     5e.    Insurance                                                                     5e.        $              0.00     $               0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $               0.00
     5g.    Union dues                                                                    5g.        $              0.00     $               0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $               0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $               0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $               0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $               0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $               0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $          0.00         $               0.00
     8d. Unemployment compensation                                                        8d.        $      1,936.00         $               0.00
     8e. Social Security                                                                  8e.        $          0.00         $               0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                 0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                 0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                 0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,936.00         $                0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,936.00 + $             0.00 = $           1,936.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.   $           1,936.00
                                                                                                                                         Combined
                                                                                                                                         monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                        page 2
       Case 20-81699                  Doc 1-1        Filed 10/06/20 Entered 10/06/20 11:38:56                                    Desc Redacted
                                                           PDF Page 87 of 118


Fill in this information to identify your case:

Debtor 1                 Mauricio A. Luna                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                 Marisol Luna                                                                          A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF ILLINOIS                                              MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            2,895.84

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                           715.91
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                           300.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                             0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                             0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                          page 1
      Case 20-81699                 Doc 1-1           Filed 10/06/20 Entered 10/06/20 11:38:56                                      Desc Redacted
                                                            PDF Page 88 of 118

Debtor 1     Mauricio A. Luna
Debtor 2     Marisol Luna                                                                              Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                300.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 40.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                400.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,000.00
8.    Childcare and children’s education costs                                                 8. $                                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               200.00
10.   Personal care products and services                                                    10. $                                                200.00
11.   Medical and dental expenses                                                            11. $                                                300.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 300.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 100.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   0.00
      15b. Health insurance                                                                15b. $                                               1,000.00
      15c. Vehicle insurance                                                               15c. $                                                 200.00
      15d. Other insurance. Specify:                                                       15d. $                                                   0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  750.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       8,701.75
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       8,701.75
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               1,936.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              8,701.75

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -6,765.75

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
              Case 20-81699                Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                          Desc Redacted
                                                                    PDF Page 89 of 118




 Fill in this information to identify your case:

 Debtor 1                    Mauricio A. Luna
                             First Name                     Middle Name             Last Name

 Debtor 2                    Marisol Luna
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Mauricio A. Luna                                                      X   /s/ Marisol Luna
              Mauricio A. Luna                                                          Marisol Luna
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       October 6, 2020                                                Date    October 6, 2020




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 20-81699                Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                 Desc Redacted
                                                                    PDF Page 90 of 118



 Fill in this information to identify your case:

 Debtor 1                  Mauricio A. Luna
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Marisol Luna
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                              Dates Debtor 2
                                                                 lived there                                                                     lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                Wages, commissions,                        $20,365.66            Wages, commissions,                 $9,955.66
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 20-81699                   Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                 Desc Redacted
                                                                    PDF Page 91 of 118
 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                                                Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income                Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.            (before deductions
                                                                                    exclusions)                                                     and exclusions)

 For last calendar year:                              Wages, commissions,                       $93,450.00            Wages, commissions,                          $0.00
 (January 1 to December 31, 2019 )
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                      $148,400.00            Wages, commissions,                          $0.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income                Gross income
                                                   Describe below.                  each source                    Describe below.                  (before deductions
                                                                                    (before deductions and                                          and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Nissan Motor Acceptance                                   two payments                   $1,491.10                 $0.00            Mortgage
       PO Box 660360                                             were made in the                                                          Car
       Dallas, TX 75266                                          amount of $745.55                                                         Credit Card
                                                                 each                                                                      Loan Repayment
                                                                                                                                           Suppliers or vendors
                                                                                                                                           Other




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 20-81699                   Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                Desc Redacted
                                                                    PDF Page 92 of 118
 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                                                Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       Equipment Depot of Illinois vs. ML                                                   McLennan County, Texas                     Pending
       Farm Systems Inc., et al                                                                                                        On appeal
       20200460CV2
                                                                                                                                       Concluded


       Lester Buildings, LLC vs. ML Farm                                                    Hennepin County,                           Pending
       Systems, LLC                                                                         Minnesota                                  On appeal
       27-CV-20-117
                                                                                                                                       Concluded


       Iowa Falls State Bank vs. ML Farm                                                    Hardin County, Iowa                        Pending
       Systems, Inc. et al                                                                                                             On appeal
       LACV101584
                                                                                                                                       Concluded


       Citibank vs. Marisol Luna                                 Money Complaint            Ogle County Illinois                       Pending
       20SC64                                                                                                                          On appeal
                                                                                                                                       Concluded


       United Rentals North America, Inc.                        monies due                 18th Judicial Circuit                      Pending
       vs. ML Farm Systems, Inc., et al.,                                                   Dupage County                              On appeal
       20 AR 171                                                                            DuPage County Judicial
                                                                                                                                       Concluded
                                                                                            Center
                                                                                            505 North County Farm
                                                                                            Road
                                                                                            Wheaton, IL 60189




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case 20-81699                   Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                 Desc Redacted
                                                                    PDF Page 93 of 118
 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                                                Case number (if known)


       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       SouthernCarlson, Inc. vs. ML Farm                         complaint for              Dist. Court of Douglas                      Pending
       Systems, Inc. and Mauricio Luna                           repossession of            County Nebraska                             On appeal
       CI 20 7893                                                equipment                  1701 Farnam St. F2
                                                                                                                                        Concluded
                                                                                            Omaha, NE 68183


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was                 Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                     Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                          Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your          Value of property
       how the loss occurred                                                                                                  loss                               lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 20-81699                   Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                 Desc Redacted
                                                                    PDF Page 94 of 118
 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                                                Case number (if known)


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Cricket Debt Counseling                                       Credit Counseling                                        8/27/2020                     $48.00



       Barrick Switzer Long Balsley & Van                                                                                     August 6,                 $7,213.63
       Evera                                                                                                                  2020
       6833 Stalter Drive
       Rockford, IL 61108


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case 20-81699                   Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                   Desc Redacted
                                                                    PDF Page 95 of 118
 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                                                     Case number (if known)


       Name of Financial Institution and                         Last 4 digits of             Type of account or           Date account was         Last balance
       Address (Number, Street, City, State and ZIP              account number               instrument                   closed, sold,        before closing or
       Code)                                                                                                               moved, or                     transfer
                                                                                                                           transferred
       PNC Bank                                                  XXXX-                            Checking                 October 2019                  $500.00
                                                                                                  Savings
                                                                                                  Money Market
                                                                                                  Brokerage
                                                                                                  Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                             have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents           Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                     have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you    Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                                   Desc Redacted
                                                                    PDF Page 96 of 118
 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                                                     Case number (if known)


25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                    Court or agency                            Nature of the case                   Status of the
       Case Number                                                   Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                             Describe the nature of the business                 Employer Identification number
       Address                                                                                                       Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)                Name of accountant or bookkeeper
                                                                                                                     Dates business existed
       Luna Farm Equipment, Inc.                                                                                     EIN:

                                                                                                                     From-To    1/2013 through 2014

       LGM Properties LLC                                                                                            EIN:       XX-XXXXXXX
                                                                                                                     From-To    5/2012 through present

       Elite Farms                                                                                                   EIN:

                                                                                                                     From-To    2/2015 through 2016

       ML Farms Inc.                                                                                                 EIN:       XX-XXXXXXX
                                                                                                                     From-To    2/2000 through present


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                      Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

       Iowa Farm State Bank


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                              Desc Redacted
                                                                    PDF Page 97 of 118
 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                                                Case number (if known)



 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Mauricio A. Luna                                                    /s/ Marisol Luna
 Mauricio A. Luna                                                        Marisol Luna
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     October 6, 2020                                                Date     October 6, 2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 20-81699                Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                     Desc Redacted
                                                                    PDF Page 98 of 118

 Fill in this information to identify your case:

 Debtor 1                 Mauricio A. Luna
                          First Name                        Middle Name              Last Name

 Debtor 2                 Marisol Luna
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF ILLINOIS

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Bayview                                              Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       6318 East Route 72 Stillman                        Reaffirmation Agreement.
    property             Valley, IL 61084 Ogle County                       Retain the property and [explain]:
    securing debt:



    Creditor's         Nissan Motor Acceptance                              Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of       2014 Nissan Pathfinder                             Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 20-81699                   Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                        Desc Redacted
                                                                    PDF Page 99 of 118

 Debtor 1      Mauricio A. Luna
 Debtor 2      Marisol Luna                                                                          Case number (if known)


 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Mauricio A. Luna                                                         X /s/ Marisol Luna
       Mauricio A. Luna                                                                Marisol Luna
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        October 6, 2020                                                  Date    October 6, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                            page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                   Desc Redacted
                                                                   PDF Page 100 of 118

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                       Desc Redacted
                                                                   PDF Page 101 of 118


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                   Desc Redacted
                                                                   PDF Page 102 of 118
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                  Desc Redacted
                                                                   PDF Page 103 of 118
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 20-81699                  Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56                      Desc Redacted
                                                                   PDF Page 104 of 118
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
             Mauricio A. Luna
 In re       Marisol Luna                                                                                     Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     7,213.63
             Prior to the filing of this statement I have received                                        $                     7,213.63
             Balance Due                                                                                  $                         0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 6, 2020                                                             /s/ James E. Stevens
     Date                                                                        James E. Stevens 3128256
                                                                                 Signature of Attorney
                                                                                 Barrick, Switzer, Long, Balsley & Van Evera, LLP
                                                                                 6833 Stalter Drive
                                                                                 Rockford, IL 61108
                                                                                 815/962-6611 Fax: 815/962-0687
                                                                                 jstevens@bslbv.com
                                                                                 Name of law firm




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
          Case 20-81699                    Doc 1-1            Filed 10/06/20 Entered 10/06/20 11:38:56               Desc Redacted
                                                                   PDF Page 105 of 118




                                                               United States Bankruptcy Court
                                                                     Northern District of Illinois
            Mauricio A. Luna
 In re      Marisol Luna                                                                                  Case No.
                                                                                  Debtor(s)               Chapter    7




                                                     VERIFICATION OF CREDITOR MATRIX

                                                                                          Number of Creditors:                            131




            The above-named Debtor(s) hereby verifies that the list of creditors is true and correct to the best of my
            (our) knowledge.




 Date: October 6, 2020                                                 /s/ Mauricio A. Luna
                                                                       Mauricio A. Luna
                                                                       Signature of Debtor

 Date: October 6, 2020                                                 /s/ Marisol Luna
                                                                       Marisol Luna
                                                                       Signature of Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                                   PDF Page 106 of 118


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          AAA Collections, Inc.
                          3500 South First Avenue, Suite 100
                          P.O. Box 881
                          Sioux Falls, SD 57101-0881


                          Accounts Management, Inc.
                          P.O. Box 1843
                          Sioux Falls, SD 57101


                          ADVANCED DOOR SYSTEMS
                          605 EAST J STREET SUITE 100
                          Forest City, IA 50436


                          ADVANCED DOOR SYSTEMS
                          605 EAST J STREET SUITE 100
                          Forest City, IA 50436


                          ADVANCED DOOR SYSTEMS
                          605 EAST J STREET SUITE 100
                          Forest City, IA 50436


                          Afni, Inc.
                          404 Brock Drive
                          PO Box 3517
                          Bloomington, IL 61702-3517


                          AG PROPERTY SOLUTIONS
                          3826 460TH AVENUE
                          Emmetsburg, IA 50536


                          AG PROPERTY SOLUTIONS
                          3826 460TH AVENUE
                          Emmetsburg, IA 50536


                          AGRILAND FS, INC.
                          421 NO. 10TH STREET
                          Winterset, IA 50273


                          AIRGAS USA, LLC
                          POB 734672
                          Dallas, TX 75373


                          Ally Financial
                          PO Box 380901
                          Minneapolis, MN 55438-0901
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 107 of 118



                      Amazon Prime
                      P.O. Box 1423
                      Charlotte, NC 28201


                      American Business Coalition
                      16576 Wild Horse Creek Road
                      Chesterfield, MO 63017


                      Armando Triana



                      ARS National Services
                      PO Box 469100
                      Escondido, CA 92046-9100


                      Avera Medical Group
                      P.O. Box 86370
                      Sioux Falls, SD 57118-6370


                      BALANCED HEALTHCARE RECEIVABLES
                      POB 9577
                      Manchester, NH 03108


                      Bayview
                      P.O. Box 4425
                      Coral Gables, FL 33146-4425


                      BCMA
                      15755 W. ROGERS DRIVE, SUITE 200
                      POB 51057
                      New Berlin, WI 53151


                      Beach House Center for Recovery
                      13211 US Highway 1
                      Juno Beach, FL 33408


                      Best Buy Citibank
                      P.O. Box 8009
                      Phoenix, AZ 85062


                      Brookings Health System
                      300 22nd Avenue
                      Brookings, SD 57006-2496
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 108 of 118



                      Bruck Law Offices, S.C.
                      322 East Michigan Street
                      Milwaukee, WI 53202


                      Burch Dental - North Main
                      3914 North Main Street
                      Rockford, IL 61103-1673


                      Byron Daig Rad
                      % Convergent Healthcare Recoveries
                      P.O. Box 6209
                      Champaign, IL 61826-6209


                      C2C RESOURCES, LLC
                      56 PERIMETER CENTER EAST, STE 100
                      Atlanta, GA 30346


                      Capital One
                      P.O. Box 6492
                      Carol Stream, IL 60197-6492


                      Capital One
                      P.O. Box 6492
                      Carol Stream, IL 60197-6492


                      Capital One Bank
                      P.O. Box 30281
                      Salt Lake City, UT 84130


                      CAPSPECIALTY
                      2121 NORTH CALIFORNIA BLVD., STE30C
                      Walnut Creek, CA 94596


                      CareCredit/Synchrony Bank
                      P.O. Box 960061
                      Orlando, FL 32896-0061


                      CEP America IL LLP
                      P.O. Box 582663
                      Modesto, CA 95358-0070


                      Chase Cardmember Service
                      PO Box 15298
                      Wilmington, DE 19850-5298
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 109 of 118



                      Chase Cardmember Services
                      P.O. Box 15548
                      Wilmington, DE 19886-5548


                      CITIBANK
                      C/O BLITT AND GAINES, P,C.
                      775 CORPORATE WOODS PARKWAY
                      Vernon Hills, IL 60061


                      CITY OF GAITHERS BURG
                      POB 10579
                      Rockville, MD 20849


                      Client Services, Inc.
                      3451 Harry Truman Boulevard
                      St. Charles, MO 63301-4047


                      Client Services, Inc.
                      3451 Harry Truman Boulevard
                      St. Charles, MO 63301-4047


                      COMCAST
                      POB 70219
                      Philadelphia, PA 19176


                      CONSTAR FINANCIAL SERVICES, LLC
                      10400 NO. 25TH SUITE 100
                      Phoenix, AZ 85021


                      Convergent Healthcare Recoveries
                      P.O. Box 6209
                      Champaign, IL 61826-6209


                      Convergent Healthcare, Inc.
                      121 NE Jefferson Street
                      Suite 100
                      Peoria, IL 61602


                      Credit Collection Services
                      725 Canton Street
                      Norwood, MA 02062


                      Creditors Protection Service
                      206 W. State Street
                      Rockford, IL 61101
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 110 of 118



                      Creditors Protection Service
                      206 W. State Street
                      Rockford, IL 61101


                      CUSTOM SERVICE CRANE, INC.
                      POB 267
                      Fisher, IL 61843


                      Department of the Treasury
                      Internal Revenue Service
                      Ogden, UT 84201-0045


                      DIVERSIFIED ADJUSTMENT SERVICE, INC
                      600 COON RAPIDS BLVD.
                      Minneapolis, MN 55433


                      Envision
                      IHC SwedishAmerican ER PH, LLC
                      P.O. Box 80274
                      Philadelphia, PA 19101-1274


                      EQUIPMENT DEPOT OF ILLINOIS
                      C/O RICHARD J. WALLACE, III
                      500 N. AKARD ST., SUITE 2700
                      Dallas, TX 75201


                      FIRESTONE
                      200 4TH AVENUE SOUTH, SUITE 100
                      Nashville, TN 37201


                      FORKLIFTS OF MINNESOTA, INC.
                      2201 W. 94TH STREET
                      Minneapolis, MN 55431


                      Freedom Chase Credit Card
                      P.O. Box 15548
                      Wilmington, DE 19886


                      Gardens Physical Medicine
                      4383 Northlake Blvd, Suite 309
                      Palm Beach Gardens, FL 33410-6253


                      GM FINANCIAL
                      POB 182963
                      Arlington, TX 76096
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 111 of 118



                      Greensky
                      P.O. Box 71215
                      Charlotte, NC 28272-1215


                      Home Depot
                      P.O. Box 78011
                      Phoenix, AZ 85062-8011


                      Hulsebus Chiropractic Clinic of Byr
                      105 S. LaFayette
                      Byron, IL 61010


                      Illinois Department of Revenue
                      c/o Transworld Sytems Inc.
                      150 N. Field Dr. Ste 200
                      Lake Forest, IL 60045


                      Illinois Pathologist Services LLC
                      P.O. Box 775925
                      Chicago, IL 60677-5925


                      Integrated HomeCare Services
                      5027 Harrison Avenue
                      Rockford, IL 61108


                      Iowa Falls State Bank
                      501 12th Avenue
                      Suite 202
                      Coralville, IA 52241


                      IOWA FALLS STATE BANK
                      C/O STEPHEN H. LOCHER
                      666 WALNUT ST., SUITE 2000
                      Des Moines, IA 50309


                      IRS
                      Department of the Treasury
                      Cincinnati, OH 45999


                      IRS
                      Department of the Treasury
                      Holtsville, NY 11742
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 112 of 118



                      IRS
                      Department of the Treasury
                      Cincinnati, OH 45999


                      IRS



                      JPMCB Card Services
                      POB 15369
                      Wilmington, DE 19850


                      LDC COLLECTION SYSTEMS
                      POB 10579
                      Rockville, MD 20849


                      LESTER BUILDINGS, LLC
                      C/O BRIAN P. RICKERT
                      666 GRAND AVE., SUITE 2000
                      Des Moines, IA 50309


                      Macy's
                      P.O. Box 9001094
                      Louisville, KY 40290-1094


                      MATHESON TRI-GAS, INC.
                      DEPT 3028
                      POB 123028
                      Dallas, TX 75312


                      MC CARTHY BURGESS & WOLFF
                      THE MB & W BUILDIJG
                      26000 CANNON ROAD
                      Bedford, OH 44146


                      Medical Guardian
                      1818 Market Street, Suite 1200
                      Philadelphia, PA 19103


                      Michael Di Domenico
                      P.O. Box 472
                      Northbrook, IL 60065-0472


                      Midland States Bank
                      1797 NE EX
                      Atlanta, GA 30329
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 113 of 118



                      MILLER BRADFORD & RISEBERG, INC.
                      W250 N6851 HWY 164
                      POB 904
                      Sussex, WI 53089


                      MISISSIPPI WELDERS SUPPLY CO., INC.
                      2343 172ND AVENUE
                      Decorah, IA 52101


                      NFP PROPERTY & CASULATY
                      8201 NO. HAYDEN RD.
                      Scottsdale, AZ 85258


                      NICOR GAS
                      POB 5407
                      Carol Stream, IL 60197


                      Nissan Motor Acceptance
                      PO Box 660360
                      Dallas, TX 75266


                      OHIO BUEAU OF WORKER'S COMPENSATION
                      THE WILLIAM GREEN BUILDING
                      30 W. SPRING STREET
                      Columbus, OH 43215


                      OSF Healthcare System
                      7978 Solution Center
                      Chicago, IL 60677-7009


                      OSF Healthcare System
                      7978 Solution Center
                      Chicago, IL 60677-7009


                      OSF St. Anthony Medical Center
                      121 NE Jefferson St., Suite 100
                      Peoria, IL 61602


                      PAPER RECOVERY SERVICE CORPORATION
                      7972 CREST HILLS DRIVE
                      Loves Park, IL 61111
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 114 of 118



                      PAYCHECK PROTECTION PROGRAM
                      U.S SMALL BUSINESS ADMINISTRATIONN
                      409 3RD ST., SW
                      Washington, DC 20416


                      PayPal Credit
                      c/o Synchrony Bank
                      P.O. Box 965004
                      Orlando, FL 32896-5004


                      Pier 1 Imports
                      Comenity-Pier 1 Imports
                      PO Box 659617
                      San Antonio, TX 78265-9617


                      PLATTE RIVER INSURANCE COMPANY
                      POB 5900
                      Madison, WI 53705


                      PNC Bank
                      PO Box 856177
                      Louisville, KY 40285-6177


                      PNC Bank
                      PO Box 856177
                      Louisville, KY 40285-6177


                      PRAXAIR DISTRIBUTION, INC.
                      DEPT CH 10660
                      Palatine, IL 60055


                      PRAXAIR DISTRIBUTION, INC.
                      DEPT CH 10660
                      Palatine, IL 60055


                      PRYOR LEARNING SOLUTIONS
                      POB 219468
                      Kansas City, MO 64121


                      Radiology Consultants of Rockford
                      39020 Eagle Way
                      Chicago, IL 60678-1390
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 115 of 118



                      RAVELING, INC.
                      POB 35
                      Melvin, IA 51350


                      RENT-ALL, INC.
                      130 22ND ST NE
                      Sioux Center, IA 51250


                      RMP, LLC
                      P.O. Box 630844
                      Cincinnati, OH 45263-0844


                      Rockford Anesthesiologist Assoc.
                      P.O. Box 4569
                      Rockford, IL 61110-4569


                      Rockford Assoc Clinical Pathology
                      P.O. Box 88087
                      Chicago, IL 60680


                      Rockford Eye and Laser Center, LTD
                      6785 Weaver Road, Suite 2C
                      Rockford, IL 61114-8057


                      Rockford Radiology Associates PC
                      P.O. Box 1790
                      Brookfield, WI 53008


                      Royal Holiday Club
                      9500 South Dadeland Blvd. Suite 310
                      Miami, FL 33156


                      RR Simmons DDS
                      924 S 1st
                      Box 488
                      Broken Bow, NE 68822-0488


                      SANFORD HEALTH
                      POB 5070
                      Sioux Falls, SD 57117


                      SANFORD HEALTH
                      POB 5070
                      Sioux Falls, SD 57117
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 116 of 118



                      Simm Associates, Inc.
                      POB 7526
                      Newark, DE 19714-7526


                      SMM Associates
                      800 Pencader Drive
                      Newark, DE 19702


                      Sound Physicians of Illinois LLC
                      P.O. Box 743522
                      Los Angeles, CA 90074-3522


                      Southerm Carlson, Inc.
                      c/o Brady H. Godbout
                      One Pacific Place 1125 So. 103rd St
                      Omaha, NE 68124


                      SRA Associates
                      112 W. Park Drive, Suite 200
                      Mount Laurel, NJ 08054


                      STANLEY BLACK & DECKER
                      701 E. JOPPA ROAD
                      Towson, MD 21286


                      Summit Radiology, LLC
                      520 E 22nd Street
                      Lombard, IL 60148


                      Swedish American Health Systems
                      Box 78866
                      Milwaukee, WI 53278-8866


                      SwedishAmerican
                      P.O. Box 78627
                      Milwaukee, WI 53278-8627


                      TAX MANAGEMENT CONSULTANTS, INC.
                      5300 MAIN STREET
                      Downers Grove, IL 60515


                      TD Auto Finance
                      P.O. Box 16040
                      Lewiston, ME 04243-9521
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 117 of 118



                      TELLER LEVIT & SILVERTRUST, P.C.
                      19 SO. LASALLE STREET, SUITE 701
                      Chicago, IL 60603


                      TransAmerica
                      4333 Edgewood Rd NE
                      Cedar Rapids, IA 52499


                      TransAmerica Premier Life Ins
                      6400 C St. SW
                      Cedar Rapids, IA 52499


                      Transworld Systems Inc.
                      150 N. Field Drive, Suite. 200
                      Lake Forest, IL 60045


                      TRS Recovery Services, Inc.
                      1600 Terrell Mill Rd
                      Marietta, GA 30067


                      U.S. CELLULAR
                      DEPT. 0205
                      Palatine, IL 60055


                      United Rental North America
                      c/o Adam Rutstein
                      6160 North Cicero Ave., Suie 650
                      Chicago, IL 60646


                      Vengroff Williams, Inc.
                      P.O. Box 4155
                      Sarasota, FL 34230


                      Wakefield & Associates
                      P.O. Box 59003
                      Knoxville, TN 37950-9003


                      Wakefield & Associates Inc
                      P.O. Box 248
                      Fort Morgan, CO 80701


                      WELDSTAR COMPANY
                      POB 1150
                      Aurora, IL 60507
Case 20-81699   Doc 1-1   Filed 10/06/20 Entered 10/06/20 11:38:56   Desc Redacted
                               PDF Page 118 of 118



                      WELDSTAR COMPANY
                      POB 1150
                      Aurora, IL 60507


                      WOODS AITKEN
                      8055 E. TUFTS AVENUE, SUITE 525
                      Denver, CO 80237
